DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al (US Patent No. 8,150,196) in view of Hanson et al (US Patent No. 8,725,542).
As per claim 1, Brandmaier et al disclose an insurance system, method and computer program 
product for allowing a user using a mobile device to take pictures or images of an object or item involved in an accident or distressed situation to be sent to an insurer server 101 or system 200 for claim analysis purposes.  See the abstract and column 3  lines 27-30  of Brandmaier et al.   
	Accordingly, Brandmaier et al teach or disclose:  
a customer interface, configured to enable an insurance customer to enter insurance claim details (see column 5,  lines 38-67, column 4, lines 11-28 and 42-67 of Brandmaier et al);
	Brandmaier et al.do not explicitly teach enabling a tradesperson interface configured to enable a tradesperson interface, configured to enable a tradesperson to provide cost estimates based at least in part on the insurance claims details.
	Hanson et al. disclose a system and method for providing a user to interact with a vehicle insurance claim management system which improves communication and streamline tasks between a vehicle repair shop and an insurance company.  See the abstract of Hanson et al.  A user interface having 

	Brandmaier et al further teach an insurance company interface, configured to enable an insurance company to review the claim provided by the customer (column 4, line 51 to column 5, line 14 of Brandmaier et al.);
 and the cost estimates provided by the tradesperson 
	wherein at least one of the customer interface, tradesperson interface or insurance company interface includes an online measurement tool including:
	receiving one or more images relating to an object (column 6, lines 38-60 of Brandmaier et al.);
receiving at least two location identifiers relating to the object with reference to the images (column 6, lines 38-60 of Brandmaier et al.); and
	analyzing the object with reference to the images and the location identifiers to generate a real-world measurement associated with the location identifiers (column 6, lines 38-60 of Brandmaier et al.).

As per claim 2, Brandmaier et al disclose the insurance company interface is further configured to enable the insurance company to select the tradesperson.  See column 8, lines 53-55 and column 11, lines 1-16 of Brandmaier et al..



As per claim 4, Brandmaier et al disclose the customer interface is configured to allow the insurance customer to gather evidence relating to the claim, in the form of one or more images captured and uploaded into the system.  See column 3, lines 38-60 of Brandmaier et al.

	As per claim 6, Brandmaier et al disclose the images comprise multiple images of an object from different angles.  Applicant is directed to column 6, lines 64-67 of Brandmaier et al.

As per claim 8, Brandmaier et al disclose a measurement of one or more objects is performed by creating a three-dimensional model based on the images, and by determining the measurement with reference to the three-dimensional model.  See column 9, lines 1 to 67 of Brandmaier et al.

As per claim 10, Brandmaier et al disclose the system is configured to guide the customer through a predefined capture process to capture images.   See figures 4 and 5a and column 7, lines 3-23 of  Brandmaier et al.
  
As per claim 11, the combined system of  Brandmaier et al and Hanson et al. is discussed above.  Brandmaier et al and Hanson et al do not explicitly state the system warns the customer when motion deviates from the pattern.  Brandmaier et al teach providing the user with instructions and where on the object or a vehicle to capture certain of images or pictures of the object or vehicle.  See column 13, line 57 to column 14, line 2 of Brandmaier et al.  The images must correspond to the types listed on the user interface of the mobile device.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to warn the user in the system of Brandmaier et al and Hanson et al if the motion 
  
	As per claim 12, Brandmaier et al disclose receiving, on a data interface, insurance claim details from an insurance customer.  See column 5, line 45-67 of Brandmaier et al.
enabling an insurance company to remotely review the claim provided by the customer (See column 6, line 38-60 and column 7, lines 24-58   of Brandmaier et al.) 
	receiving, on a data interface, cost estimates from a tradesperson according to the received insurance claim detail and enabling the insurance company to review the cost estimates provided by the tradesperson (see column 8, lines 53-55 and column 11, lines 1-16 of Brandmaier et al.).

As per claim 13, Brandmaier et al disclose automatically allocating an insurance claim, associated with the received insurance    claim details, to the insurance company.  See column 13, line 44 to column 14, line 50 of Brandmaier et al.

As per claim 14, Brandmaier et al disclose allocating the insurance claim to the tradesperson.  See column 8, lines 53-55 and column 11, lines 1-16 of Brandmaier et al..

As per claim 20, the teachings of Brandmaier et al and Hanson et al are discussed above.  
Brandmaier et al and Hanson et al do not explicitly state providing a new view is created from at least one image that represents what would be see from a best position and orientation for relative measurement.  Brandmaier et al teach or instruct a user to better position the phone with the camera to obtain a good quality image.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to note that when taken an image or picture of an object, it is always desired to obtain a good quality, clarity and orientation of the image so as to obtain a good quality image as would have been 

	As per claim 21, the teachings of Brandmaier et al and Hanson et al. are discussed.  Brandmaier et al and Hanson et al do not explicitly state the best position is preferably located at a position at the normal to the plane that the object(s) to be measured occur in.  Brandmaier et al teach or instruct a user to better position the phone with the camera to obtain a good quality image.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to note in the system of Brandmaier et al and Hanson et al that when taken an image or picture of an object, it is always desired to obtain a   good quality, clarity and orientation of the image so as to obtain a good quality image as would have been desired.
	Accordingly, one of ordinary skill in the art would have been motivated to do the same in the system and method of Brandmaier et al and Hanson et al as would have been desired depending of the type of object being photographed.

	As per claim 22, the teachings of Brandmaier et al and Hanson et al are discussed above.  
	The Examiner notes that in the system and method of Brandmaier et al a view has an image size so as to fit the highest pixel density possible, an area or object.  See figures 4 and 5a and column 4, lines 42-50 of Brandmaier et al.


Claims 5, 7,  9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al (US Patent No. 8,150,196) and Hanson et al (US Patent No. 8,725,542 ) as applied to claims 1 and 4 above in further view of Campbell et al . (WO 2018/055340).

Campbell et al disclose a system and method for allowing an insured user to submit an accident or incident claim to an insurance company.  See the abstract of Campbell et al.  Campbell et al further teach the customer interface is configured to automatically obtain global positioning system (GPS) data, and may associate the GPS data with the one or more images.  See page 9, lines 1-3 of Campbell et al.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate this feature as taught by Campbell et al into the system and method of Brandmaier et al and Hanson et al so as to determine the location that the image was taken in case of an accident .

As per claim 7, the teachings of Bradmaier et al and Brandon et al are discussed above.  Brandmaier et al and Hanson et al do not explicitly disclose the tradesperson interface enables the tradesperson to select one or more points on an image, upon which a measurement is determine in relation thereto.  
Brandmaier et al.  Brandmaier et al disclose a system and method for allowing an insured user to submit an accident or incident claim to an insurance company.  See the abstract of Brandmaier et al. 
Campbell et al disclose the tradesperson interface enables the tradesperson to select one or more points on an image, upon which a measurement is determine in relation thereto.  See page 4, lines 25-29 and page 8, lines 1-12 of  Campbell et al.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Campbell et al into the combination of Brandmaier et al and Hanson et al in order to quickly assess the damage of a specific location of the vehicle.     


 It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate this feature as taught by Campbell et al into the system and method of Brandmaier et al and Hanson et al. so as to quickly determine the type of damage done on an insured vehicle so as to quickly assess the intensity of the damage.

	As per claim 17, the teachings of Brandmaier et al and Hanson et al. are discussed above.  Brandmaier et al and Hanson et al. do not explicitly state “the images are linkable via at least one common point in at least two images such as to allow the system to be able to relate the relative positions and aspects of the various images to each other in a mathematical basis; and/or, at least one feature of interest appears in a minimum of two images; 
and/or,
a measurement reference appears in at least two images.	
	Campbell et al disclose a system and method for allowing an insured user to submit an accident or incident claim to an insurance company.  See the abstract of Campbell et al.  Campbell et al further teach:
the images are linkable via at least one common point in at least two images such as to allow the system to be able to relate the relative positions and aspects of the various images to each other in a mathematical basis; 
and/or, 
at least one feature of interest appears in a minimum of two images; 

a measurement reference appears in at least two images.	
	See pages 8-10 of  Campbell et al.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brandmaier et al and Hanson et al. by incorporating the image features or processing of Campbell et al therein in order to automatically process images and detect desired details associated with the images thereby providing a more accurate processing a of a submitted claim. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al (US Patent No. 8,150,196) and Hanson et al (US Patent No. 8,725,542 ) as applied to claim 1 and 4 above in further view of Stevens et al (WO 2009143319).
As per claim 15, the teachings of Brandmaier et al and Hanson et al. are discussed above.  Brandamier et al and Hanson et al do not explicitly teach:     
 receiving a reference measurement with reference to the images, and developing the real world measurement with reference to the reference measurement.  This feature is taught by Stevens et al.  See figure 9 of Stevens et al.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Stevens et al into the combination of Brandmaier et al and Hanson et al in order to provide a quick measurement of items on an image for a quick assessment of submitted claim of an insured item or object.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al (US Patent No. 8,150,196) and Hanson et al (US Patent No. 8,725,542 ) as applied to claim 1 and 4 above in further view of Choe et al (US Patent No. 8,401,276).
As per claim 16, the teachings of Brandamier et al are discussed above.  Brandmaier et al and Hanson et al do not explicitly state developing a three-dimensional model of the object, and developing 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the image processing of Choe et al into the combination of Brandmaier et al and Hanson et al in order to quickly recreate a 3-D representation of an object thus providing better views or angles of the captured 3-Dimage that may be compared with an original image before an accident for a more accurate claim processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




 /fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        


February 23, 2021